Citation Nr: 0102123	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  95-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a left wrist 
disorder.  

4.  Entitlement to service connection for bilateral pes 
planus, to include whether the veteran filed a timely 
substantive appeal.  

5.  Entitlement to a compensable evaluation for residuals of 
a right ankle injury, to include whether the veteran filed a 
timely substantive appeal.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1992.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from an 
April 1994 rating decision of the Atlanta, Georgia Regional 
Office (hereinafter "the RO") which, in pertinent part, 
granted service connection for hearing loss of the right ear 
and assigned a noncompensable disability evaluation.  Service 
connection was also granted for residuals of a right ankle 
injury with a noncompensable disability evaluation.  Service 
connection was denied for a low back disorder, a left 
shoulder disorder, a left wrist disorder, pes planus and for 
hearing loss of the left ear.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  

In August 1999, the Board denied service connection for 
hearing loss of the left ear and denied a compensable 
evaluation for the veteran's service connected hearing loss 
of the right ear.  The Board remanded the remaining issues on 
appeal to the RO to notify the veteran that he may submit 
evidence and argument in support of his claims to include 
whether a timely substantive appeal was filed as to the 
issues of entitlement to service connection for bilateral pes 
planus and entitlement to a compensable evaluation for his 
service-connected residuals of a right ankle injury; to 
obtain private and/or Department of Veterans Affairs 
(hereinafter "VA") treatment records; and to afford the 
veteran a VA orthopedic examination.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans' appeal has been obtained by the 
RO.  

2.  A current low back disorder has not been shown.  

3.  A current left shoulder disorder has not been shown.  

4.  A current left wrist disorder has not been shown.  

5.  A substantive appeal as to the denial of service 
connection for bilateral pes planus was not filed within 60 
days from the date the statement of the case was issued or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  

6.  A substantive appeal as to the denial of a compensable 
evaluation for residuals of a right ankle injury was not 
filed within 60 days from the date the statement of the case 
was issued or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303 (1999).  

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303 (1999).  

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303 (1999).  

4.  The veteran did not submit a timely substantive appeal as 
to the issue of service connection for bilateral pes planus 
following the April 1994 rating decision.  Accordingly, the 
request for review on appeal for service connection for 
bilateral pes planus is dismissed.  38 U.S.CA. §§ 5107, 7105, 
7108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 20.302(b) 
(1999).  

5.  The veteran did not submit a timely substantive appeal as 
to the issue of a compensable evaluation for residuals of a 
right ankle injury following the April 1994 rating decision.  
Accordingly, the request for review on appeal for a 
compensable evaluation for residuals of a right ankle injury 
is dismissed.  38 U.S.CA. §§ 5107, 7105, 7108 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.202, 20.302(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  All treatment 
records identified by the veteran have been obtained and 
associated with the claims file, and he has been notified of 
the evidence needed for his claims.  Accordingly, the Board 
concludes that remanding the claims for additional 
development under the new statute is not necessary, and 
reviewing the claims without remanding is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Service Connection for a Low Back Disorder, a Left 
shoulder Disorder and a
Left Wrist Disorder

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The veteran's service medical records indicate that he was 
seen in October 1986 with a dull pain in the left wrist.  An 
additional October 1986 entry reported that the veteran was 
seen for pain in the left wrist of many months duration.  The 
assessment was "unknown".  A February 1989 entry noted that 
the veteran complained of pain in the left wrist after 
lifting weights.  The assessment, at that time, was 
tendonitis of the left wrist.  The veteran was also treated 
for a low back disorder and left shoulder disorder during 
service.  A September 1990 entry noted that the veteran was 
seen with complaints of low back pain.  The assessment was 
mild muscle strain.  Another September 1990 entry also 
reported that the veteran complained of left shoulder pain 
for the previous three weeks.  The assessment was exertional 
strain.  An October 1990 entry indicated that the veteran was 
seen for his left shoulder and indicated an assessment of 
possible bursitis.  An October 1990 consultation report noted 
an assessment of rotator cuff weakness and mild tendonitis.  
Additionally, an October 1991 consultation report reported 
that the veteran was seen with complaints of chronic left 
shoulder pain for a duration of years.  The assessment, at 
that time, was mild left impingement.  A November 1991 
treatment entry indicated that the veteran complained of back 
pain resulting from a traffic accident involving a five-ton 
truck.  The assessment was the need to rule out back pain.  A 
March 1992 entry noted an assessment of low back strain, mild 
and an April 1992 entry related an impression which included 
overuse syndrome of the upper back.  

The veteran underwent a VA general medical examination in 
January 1993.  He reported that he was rear-ended by a 5-ton 
truck in August 1992.  The veteran indicated that after the 
injury, his back would hurt if he lifted his children or 
jogged.  He noted that the discomfort was located in the mid-
lumbar spine and did not radiate.  The veteran also reported 
that he was rear-ended again in January 1993 which aggravated 
his previous injury.  As to his left shoulder, the veteran 
indicated that he pulled a muscle while wrestling in 1989.  
He reported that his left shoulder hurt with elevation and 
external rotation.  The veteran did not complain of a left 
wrist disorder.  The examiner indicated diagnoses including 
acute lumbosacral strain, status post a recent rear-end 
automobile collision with discomfort as described and normal 
examination and radiographic evidence of normal anatomy and 
discomfort of the left shoulder as described, with a normal 
examination and radiographic evidence of normal anatomy.  

The veteran underwent an additional VA general medical 
examination in June 1993.  He reported that his left wrist 
started bothering him with pain and discomfort in 1987, when 
he noticed that if he picked up anything he would have a 
popping noise in the wrist.  The veteran also stated that his 
wrist bothered him doing push-ups.  The examiner indicated a 
diagnosis of left wrist arthralgia, etiology unknown.  

Private treatment records dated from January 1993 to July 
1994 indicated that the veteran was treated for several 
disorders.  A June 1993 entry from Cartersville 
Rehabilitation Center noted that the veteran was seen for 
complaints of back pain primarily on the left side along the 
medial aspect of his shoulder blade extending down the distal 
thoracic spine.  He reported that the pain began when he was 
involved in a motor vehicle accident in January 1993.  Later 
June 1993 entries indicated assessments of rhomboid, 
trapezius/paraspinal muscle sprain.  An August 1993 entry 
indicated an assessment of a normal examination, status post-
lumbar sprain.  

At the March 1997 hearing before a member of the Board, the 
veteran testified that he first injured his wrist around 
1989.  He reported that he was carrying something and the 
weight shifted onto his left hand causing a twist injury to 
his wrist.  The veteran indicated that he hurt his left 
shoulder while wrestling.  As to his back, the veteran stated 
that he initially injured his back when he was in a vehicle 
which was rammed by a 5-ton truck.  The veteran reported that 
he was in another automobile accident in 1993.  

VA treatment records dated from September 1997 to May 1998 
referred to other disorders.  The veteran underwent a VA 
orthopedic examination in February 2000.  He reported that he 
had lower back pain which was rather intermittent in type 
with no radiation to the legs, but some upper back pain.  He 
reported that he injured his back in a collision with a big 
truck in the military in 1989.  He also stated that he was 
involved in a car accident in 1993 and reinjured his back.  
The veteran also complained of pain in the left wrist on 
movement.  As to his left shoulder, he complained of pain on 
movement as well as pain in the forearm.  The veteran 
reported that he injured his shoulder while wrestling and 
scuffling with another soldier.  The diagnoses were history 
of injury to the left shoulder and wrist with no evidence of 
any residual at the present time and subjective complaint of 
lower back pain with no objective evidence of any pathology.  
The examiner noted that he had reviewed the veteran's claims 
file.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records do refer to complaints of and treatment for a low 
back disorder, a left shoulder disorder and a left wrist 
disorder.  Additionally, the Board observes that a January 
1993 VA general medical examination report indicated 
diagnoses including acute lumbosacral strain with a normal 
examination and radiographic evidence of normal anatomy and 
discomfort of the left shoulder with a normal examination and 
radiographic evidence of normal anatomy.  The June 1993 
examination report also referred to a possible intercurrent 
back injury in January 1993.  Further, the Board notes that a 
June 1993 VA general medical examination report indicated a 
diagnosis of left wrist arthralgia, etiology unknown.  
Private treatment reports dated in 1993 also referred to back 
and shoulder complaints.  The Board observes, however, that 
the most recent February 2000 examination did not find any 
current evidence of a low back, left shoulder or left wrist 
disorder.  The diagnoses were history of injury to the left 
shoulder and wrist with no evidence of any residual at the 
present time and subjective complaints of lower back pain 
with no objective evidence of any pathology.  The examiner 
specifically noted that he had reviewed the claims folder.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
evidence of record simply fails to indicate that the veteran 
presently suffers from a low back disorder, a left shoulder 
disorder or a left wrist disorder.  Accordingly, as the 
veteran has not been shown to suffer from the claimed 
disorders, service connection for a low back disorder, a left 
shoulder disorder and a left wrist disorder is denied.  






II.  Timeliness of the Substantive Appeal as to the Claims of 
Entitlement to
Service Connection for Bilateral Pes Planus and Entitlement 
to a Compensable
Evaluation for Residuals of a Right Ankle Injury

The Board notes that an April 1994 rating decision, in 
pertinent part, granted service connection for residuals of a 
right ankle injury and assigned a noncompensable disability 
evaluation and denied service connection for bilateral pes 
planus.  The Board observes that the letter notifying the 
veteran of the RO's April 1994 determination was mailed on 
May 2, 1994.  On May 11, 1994, a letter was received from the 
veteran which stated that he needed to "reopen claims" for 
several disorders including flat feet and his right ankle.  
On September 19, 1994, a VA Application for Compensation or 
Pension was received from the veteran which indicated that he 
was making claims for disorders including flat feet.  On May 
1, 1995, the veteran's notice of disagreement was received.  
The veteran expressed disagreement with the denial of his 
claims including his claim for entitlement to service 
connection for pes planus.  The veteran also apparently 
expressed disagreement with the disability evaluation 
assigned for his service-connected residuals of a right ankle 
injury.  

The Board observes that the veteran was then issued a 
statement of the case which was mailed to him at his latest 
address of record on May 17, 1995.  The veteran's accredited 
representative was also furnished with a copy of the 
statement of the case.  The statement of the case listed 
issues including entitlement to service connection for 
bilateral pes planus and entitlement to a compensable 
evaluation for the veteran's service-connected residuals of a 
right ankle injury.  A VA Form 9 was received on June 1, 1995 
which solely disputed other issues, and did not make specific 
reference to his pes planus or right ankle injury.  

The Board observes that the first possible document of record 
which could constitute a substantive appeal as to the issues 
of entitlement to service connection for bilateral pes planus 
and entitlement to a compensable evaluation for residuals of 
a right ankle injury was a March 12, 1997 travel board 
hearing transcript, in which the veteran expressed 
disagreement as to such issues.  

Following the Board's August 1999 remand, the RO notified the 
veteran in November 1999 that he may submit additional 
evidence and argument as to whether a timely substantive 
appeal was filed regarding his claims for service connection 
for bilateral pes planus and a compensable evaluation for 
residuals of a right ankle injury.  Additionally, a June 2000 
supplemental statement of the case provided the veteran with 
the pertinent regulations as to substantive appeals.  The 
veteran did not submit any evidence or argument as to the 
timeliness of the substantive appeal as to such issues.  

The Board notes that the VA imposes duties on the veteran 
seeking VA compensation.  If the appellant disagrees or is 
dissatisfied with a determination by the agency of original 
jurisdiction, the appellant has a duty to express 
disagreement with a decision of the VA by filing a notice of 
disagreement and to timely perfect the appeal by filing a 
substantive appeal following the issuance of a statement of 
the case.  See 38 C.F.R. §§ 20.201, 20.202, 20.302(b) (1999).  
As to the first step of initiating appellate review, the 
appellant is to submit a notice of disagreement within one 
year from the date that the agency mails notice of the 
determination to the appellant.  See 38 C.F.R. § 20.302(a) 
(1999).  After the preparation and mailing of the statement 
of the case, the appellant then has the burden to submit a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999); see 38 C.F.R. § 20.302(b) (1999).  

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever is later.  The 
date of mailing of the statement of the case will be presumed 
to be the same as the date of the statement of the case and 
the date of the mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
see also 38 C.F.R. § 20.302(b) (1999).  

The Board observes, therefore, that the veteran had sixty 
(60) days from May 17, 1995, (the mailing date of the 
statement of the case) or until March 2, 1995, (one year from 
the date of notification of the RO's determination) to file a 
substantive appeal.  As noted above, the first document of 
record which could constitute a substantive appeal as to the 
issues of entitlement to service connection for bilateral pes 
planus and entitlement to a compensable evaluation for 
residuals of a right ankle injury was a March 12, 1997 travel 
board hearing transcript.  The travel board hearing was 
conducted well beyond either of the deadlines for the timely 
filing of a substantive appeal.  38 C.F.R. § 20.302(b) 
(1998).  Accordingly, the Board concludes that the 
substantive appeal received on March 12, 1997, was not a 
timely filed substantive appeal as to the April 1994 rating 
decision.  See 38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. 
§ 20.302(b).  If there is a failure to comply with the law or 
regulations, it is incumbent on the Board to reject the 
application for review on appeal.  38 U.S.C.A § 7105(d)(5), 
7108 (West 1991 & Supp. 1999).  In the absence of a timely 
filed substantive appeal, the request for appellate review as 
to the denial of service connection for bilateral pes planus 
and the denial of a compensable evaluation for residuals of a 
right ankle injury is rejected in accordance with 38 U.S.C.A. 
§ 7108.  Further, in the absence of a timely appeal, the 
April 1994 rating decision is final.  McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993); see Roy v. Brown, 5 Vet.App. 554 
(1993).  

ORDER

Service connection for a low back disorder is denied.  
Service connection for a left shoulder disorder is denied.  
Service connection for a left wrist disorder is denied.  The 
appeal regarding service connection for bilateral pes planus 
is dismissed.  The appeal regarding a compensable evaluation 
for residuals of a right ankle injury is dismissed.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals
	Board of Veterans' Appeals

 



